







EXHIBIT 10.3




FIRST AMENDMENT TO CREDIT AGREEMENT







THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated effective as of May 7, 2004 (the
"First Amendment"), is made and entered into between ARENA RESOURCES, INC., a
Nevada corporation (the "Borrow­er") and MIDFIRST BANK (the "Bank").




WITNESSETH:




WHEREAS, the Borrower and the Bank are parties to that certain Credit Agreement
dated as of April 14, 2004 (the "Existing Credit Agreement"), pursuant to which
the Bank established in favor of the Bank (i) a revolving line of credit (the
"Line Commitment") and (ii) a bridge loan (the "Bridge Commitment"), each for
the limited purpose(s) therein specified; and




WHEREAS, the Borrower successfully closed the acquisition of 82.24% of the
working interests contemplated by the East Hobbs Acquisition and, accordingly,
the Borrower and the Bank have agreed to modify (i) the Borrowing Base to
$8,500,000, (ii) the Current Ratio financial covenant of Section 6.22 of the
Existing Credit Agreement to exclude the Bridge Loan from the calculations
thereof and (iii) extend the thirty (30) day due diligence period of Section
5.1(i) of the Existing Credit Agreement to June 15, 2004;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt of
which is acknowledged by the parties hereto, the parties agree as follows:




1.

The Collateral Borrowing Base is stipulated to be $8,500,000.00 effective as of
the date of this First Amendment and all references in the Existing Credit
Agreement to a Collateral Borrowing Base of "$10,400,000" or otherwise are
deleted and replaced with references to an "$8,500,000.00" Collateral Borrowing
Base for all purposes, including without limitation, the calculation of Section
2.10 (Unused Fees) of the Existing Credit Agreement.




2.

Section 6.22 (Current Ratio) of the Existing Credit Agreement is amended to
exclude from Current Liabilities the outstanding and unpaid balance of the
Bridge Loan through and including the June 30, 2004 calculation thereof.

 

3.

The thirty (30) day period of Section 5.1(i) of the Existing Credit Agreement is
extended to June 15, 2004 in order to permit the necessary due diligence on the
East Hobbs Acquisition (i.e., confirmation of the acquisition of the 82.24%
interest, release of mortgage lines, etc.) and selective examination of various
county records for mechanic's, tax, judgment and other encumbrances against the
Borrower (as to existing properties) and the Borrower and its sellers (as to the
East Hobbs Acquisition) as deemed necessary or appropriate by the Bank.




4.

The remaining terms, provisions and conditions set forth in the Existing Credit
Agreement shall remain in full force and effect.  The Borrower restates,
confirms and ratifies the warranties, covenants and representations set forth
therein and further represent to the Bank that, as of the date hereof, no
Default or Event of Default exists under the Credit Agreement.  The Borrower
further confirms, grants and re-grants, pledges and re-pledges to the Bank a
continuing and continuous, first and prior mortgage lien against, security
interest in and pledge of all of the items and types of Collateral more
particularly described in Article III of the Existing Credit Agreement.




5.

The Borrower agrees to pay to the Bank on demand all costs, fees and expenses
(including without limitation reasonable attorneys fees and legal expenses)
incurred or accrued by the Bank in connection with the preparation, execution,
closing, delivery, and administration of the Credit Agreement (including this
First Amendment), and the other Loan Documents (including Security Instruments),
or any amendment, waiver, consent or modification thereto or thereof, or any
enforcement thereof.  In any action to enforce or construe the provisions of the
Credit Agreement or any of the Loan Documents, the prevailing party shall be
entitled to recover its reasonable attorneys' fees and all costs and expenses
related thereto.




6.

THE BORROWER FULLY, VOLUNTARILY AND EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
CREDIT AGREEMENT, THE MORTGAGE, THE SECURITY AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED (OR WHICH MAY IN THE FUTURE BE
DELIVERED) IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS CREDIT AGREEMENT.  THE BORROWER AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.




ARENA RESOURCES, INC.,

a Nevada corporation







By _____________________________________

       

Stanley McCabe, Secretary and Treasurer

 

(the "Borrower")







MIDFIRST BANK







By ______________________________________

       Christopher Cardoni, Assistant Vice President




"Bank"

1305382

1355851





#





